220 So. 2d 365 (1969)
PHOENIX OF HARTFORD INSURANCE CO., Petitioner,
v.
Gale Rubin KAPLAN, Respondent.
No. 38209.
Supreme Court of Florida.
March 19, 1969.
*366 David L. Willing, of Dean, Adams, George & Wood, Miami, for petitioner.
Leonard Sussman, Miami, and Judith A. Brechner, Miami Beach, for respondent.
PER CURIAM.
Upon consideration of a petition for writ of certiorari to the DCA3 in the above entitled cause directed to the decision of that court dated November 26, 1968, filed November 26, 1968, and recorded in Minute Book 28 at page 273, in the records of said DCA, it is hereby determined that this Court is without jurisdiction and said application for writ of certiorari is hereby denied.
The respondent in said cause has, pursuant to the provisions of para. 627.0127 F.S.A., filed herein an application for the allowance of attorney's fees for the services of its attorney in these proceedings. Petitioner opposes said application on the ground that the aforementioned statute is not retroactive and may not constitutionally require the payment of fees for services in the appellate court rendered on contract of insurance effective prior to the effective date of said statute.
This cause has been considered and disposed of contrary to the position taken by the petitioner in Home Insurance Company, a New York corporation, Petitioner v. Drescher et al., Respondents, Fla., 220 So. 2d 902, wherein this Court has held in substance that said statute is applicable to all appeals taken subsequent to July 27, 1967.
The notice of appeal in this case having been filed subsequent to said date, it is thereupon ordered that attorneys for the respondent are hereby awarded fees in the sum of $250.00 for their services in these proceedings.
It is so ordered.
DREW, Acting C.J., and THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.